Title: To James Madison from Edmund Randolph, 8 June 1801
From: Randolph, Edmund
To: Madison, James


Dear sir
Richmond June 8. 1801.
This is the last day of the chancery-term; with which and the terms of other courts I have been occupied ever since the first day of March; sometimes with two at a time, and always with an indisposition, from which I am just recovering by the observance of a Regimen. This must be my apology for not again writing to you earlier; but I shall certainly do so in the course of the week. The general court sits to-morrow; but will discharge me in two or three days. Can you send me to Fredericksburg to the care of the postmaster there, Darwin’s Phytology, and Jefferson’s manual, both of which are advertized for sale in Washington? I insist, that the price be marked on each, as from Fredericksburg I shall remit it. The expence by the stage will not be considerable; if it be so, Mr. Jones of this city, now with you, will bring them to Yrs. very sincerely
E. R.
I shall be in Fredericksburg on tuesday the 16th; or the next day.
 

   
   RC (DLC).



   
   Erasmus Darwin, Phytologia; or, The Philosophy of Agriculture and Gardening … (London, 1800).



   
   Thomas Jefferson, A Manual of Parliamentary Practice. For the Use of the Senate of the United States (Washington, 1801).


